161.	Your election to this office, Mi. President, is a tribute to your distinguished self, a man of purpose and integrity; to your great country, a country to which mine is related by faith and heritage; and to the whole of the non-aligned family. The Sudan wishes you success in discharging your onerous task and steering this session of the Assembly to a happy completion of its agenda in the best tradition of your predecessor, Edvard Hambro of Norway, an erudite scholar and a finished diplomat.
162.	The Macedonians earned Plutarch's description: .. rude and uncivil", because, in his words, "they call a
spade a spade". All societies have their established sense of decency. A departure from the beaten track offends that sense. But tradition need not be preserved to the point of polite sterility. So, in departing from the beaten track in this general debate, I hope that I will not place myself in the category of the uncivic.
163.	Last year we came here to celebrate, in solemnity and dignity, the twenty-fifth anniversary of the United Nations. Hie gathering was impressive. The deliberations were serious and dignified. The mood of the world was one of stock-taking and self-examination. The United Nations, to the world, was meant to achieve a new heaven and a new earth. It failed to do so. The imperatives of the new era were peace, freedom and progress. But in many parts of the world, our part of the world, peace is still remote, freedom denied, and progress unattainable.
164.	That session ended with a happy tone. The President of the General Assembly chose to call it a session "... of hope and of commitment to the ideals of the United Nations from all geographical groups, across political, philosophical and ideological boundaries" [1933rd meeting, para. 381].
165.	We have solemnly handed down to the world two historic documents that were painstakingly elaborated: the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)], and the Declaration on Principles of International Law Concerning Friendly Relations and Co-operation among States in accordance with the Charter of the United Nations [resolution 2625 (XXV)]. A year has elapsed since those solemn declarations on peace and friendly relations and on development were adopted. It will be an indulgence in self-delusion if we say that the world today is better off because of adherence to them.
166.	On peace and friendly relations, satisfaction was expressed here, and by many a speaker, over recent achievements in the direction of peace. The satisfaction is indeed justifiable and we share it: satisfaction over achievements in Europe, in the normalization of relations between the Federal Republic of Germany and its East European neighbors: the Quadripartite Agreement on Berlin, signed at Berlin, on 3 September 1971, and the preparation for an all-European Conference; satisfaction over the glimpses of hope in Asia, discerned in the peace proposals of Hanoi, which might lead to a breakthrough, if. only foreign aggression abates. All those are hot-beds of trouble where nasty and brutish confrontation rages or its danger looms large.
167.	But m our effusive expressions of satisfaction, we failed to underline also the cardinal fact within our context here at the United Nations: the fact that in all those agreements, in all those cases, the United Nations remains on the periphery.
168.	In the field of development we outlined a Strategy based on certain trends of international trade and development and adopted it. We emphasized, individually and collectively our will and commitment to implement those policy measures.
169.	To us, in the developing world, who want to hurtle into the twentieth century, the task is impossible. United Nations statistics reveal to us grim facts: that only half of the children between 5 and 14 are at school, that 790 million people are illiterate, that 50 per cent of our labor force is under-utilized, that water supply is not available to 90 per cent of the people in our rural areas. My country, like many others in the third world, is suffering from these problems and deprivations.
170.	I wish to dwell on one of those problems, the development of water resources, a problem which has reached disastrous proportions in my country. The figures are alarming. Our statistics tell us that the minimum water requirement for man and animal is calculated at 240 million cubic meters. Under our present scheme of things, only 60 million cubic meters are available. With an annual population increase of 2.8 per cent and an annual animal increase of 6 per cent, the basic total amount required in 25 years would be 670 million cubic meters. Given our present resources and ability, we need 69 years to meet basic needs for humans and animals. But if we have to irrigate and develop our arable land of 200 million acres with our present capabilities, we would need 1,000 years.
171.	It is for this reason that my Government has launched a World Anti-Thirst Campaign, which was inaugurated in Khartoum on 20 February 1970 by Josip Broz Tito, President of Yugoslavia.
172.	International assistance came from many countries, and to all of them we express gratitude. However, I wish to single out three of them as examples of solidarity with the less privileged nations: Sweden, which has shown and continues to show an ever-increasing interest in this serious human problem, Yugoslavia and Nigeria.
173.	Going back to the world situation, grimmer statistics were also revealed: 7.2 per cent of the world's gross national product goes into military expenditure exactly the same amount that is spent for health and education in the whole world 5 per cent for education and 2 per cent for health.
174.	The world cannot, of course, be changed overnight. Efforts, both national and international, should not relent and solemn pledges should be respected. However, it has taken only a decision of one State to disrupt the operation of the international monetary system, which has had serious repercussions on the pattern of international trade, the flow of technical and financial assistance, the balance of payments and the development efforts of all States.
175.	Addressing this Assembly last year at the commemorative session [1859th meeting], we said that the United Nations remains on the periphery of events, be it in the field of peace-making or development. We said that, as long as the United Nations remains marginal in the great Powers' concept of foreign policy, the Organization will continue to be hindered from effectively discharging its basic responsibilities.
176.	The attitude of the major Powers, both within and without the Organization, continues to be the most important though not the only erosive factor. The self- imposed policeman-ship, the imperial outposts, the subversion of established Governments, the pre-eminence of national and strategic interests over international obligations, are all situations which are not concomitant with a world order.
177.	In so saying, it is our intention neither to deny nor to undermine the power of the major nations inherent in the Charter. All that we call for is the realization on their part that power has its own compulsions and that it has to be exercised alongside a correlative sense of responsibility. One of the great masters of power politics of this country in which we are meeting, Theodore Roosevelt, said in one of his better moments: "I believe in power; but I believe also that responsibility should go with it."
178.	And we smaller nations where do we stand in the face of all that? Should we allow the strategic and national interests of the major Powers to continue to actuate their policies to the detriment of world order, the interests of the rest of the world, and, sometimes, the norms of inter-national morality? Should we leave the destiny of our own peoples and continents to be determined by others? Should we allow ourselves to be passive pawns in an international game?
179.	The non-aligned group of which my country and yours, Mr. President, are founding members was created because of our concern with the right of all our peoples to freedom and independence, their right to a free choice of forms and ways of internal development, their right to sovereignty, their right to territorial integrity, and their refusal to mortgage their independence at any cost.
180.	The Conferences of Bandung, Belgrade, Cairo and Lusaka have asserted those principles. They have also marked our will to resist hegemony and designs to drag us into zones of influence and dubious alliances.
181.	Within the United Nations, the non-aligned group this year more than at any time before is asserting its role and its place. Our family has been enhanced by the participation of the first Latin American country, Chile, with its great tradition of liberty and independence. And it is only through the unrelenting efforts to put an end to hegemony made by the non-aligned nations, together with many of their friends of the third world which, for one reason or another, did not join our family, that a more balanced world order can be established. This effort must also take the form of completing the unfinished national revolution and I believe that there is more to nationalism than just a patriotic sense deriving from the possession of real estate.
182.	Politically, the unfinished revolution has to be achieved by aiding our brothers and sisters still fighting for the attainment of their independence and basic human rights. It has to be achieved by stimulating national integration, often disrupted by the maneuvers of some of the erstwhile colonial. Powers. It has to be achieved by the completion of the transfer of the real centers of decision from the "metropol" to the homeland.
183.	Culturally, the unfinished revolution has to be achieved by ending the alienation of our elite. It has to be achieved by acculturating our social and technical development. It has to be achieved through educating our illiterate masses. It is only through self-realization and the affirmation of cultural identity that we can contribute to the civilization of the universal. In many instances today we are only appendages, we are not an enriching complement.
184.	Economically, the unfinished revolution in the third world has to be achieved through the inculcation of the principles of self-help in our people and in our systems, in accelerating the process of economic co-operation and integration in our regions and subregions, in diverting all our energies into the main task of development, and in reinforcing and furthering the principles of the Charter of Algiers and the second session of UNCTAD at New Delhi.
185.	General Edgardo Mercado Jarrin, the Foreign Minister of Peru, had an important message to convey to us the other day when he said:
"	the true freedom of the peoples of the third world
can only be achieved when they are able to free themselves not only from the economic and political control of others, but also from the cultural and ideological control of the great centers of power..." [1947th meeting, para. 9],
and General Jarrin could not have been more apt when he added that the emergence of the third world is one of the great revolutionary conditions of the day, both at home and internationally. It is internationally where the new image has to be more clearly reflected and amplified.
186.	The polarization of the 1950s, within and without the United Nations, might well become a matter of the past on the admission of the People's Republic of China to the United Nations. We have noted with satisfaction the positive, though hesitant, steps taken by the United States of America this year towards a normalization of relations with that great country. But we have followed with concern the efforts oi the United States in this Organization to introduce a new element that threatens to wreck all that Was hitherto achieved.
187.	As far as the Sudan is concerned, we wish to affirm that we shall fight every attempt through procedural maneuvers or constitutional artifice that would stop the People's Republic of China from joining our ranks here in this Organization. And we are determined to see to it that the question of the representation of China this year ; 1 cease to be unfinished business on the agenda of me General Assembly.
188.	To the third world the United Nations is essential. We do not want to erode its influence through actions that shake carefully established balances. But we do not want others, the major Powers, to corrode its influence, either through cynicism or through the undisciplined exercise of power. The late Prime Minister of India, Jawaharlal Nehru, addressing the General Assembly on the occasion of its fifteenth session, had this to say:
"The structure of the United Nations when it started was weighted in favor of Europe and the Americas. It did not seem to us to be fair to the countries of Asia and Africa, but we appreciated the difficulties of the situation and did not press for any changes. With the growth of the United Nations and with more countries coming into it, that structure today is still more unbalanced. Even so, we wish to proceed slowly and with agreement and not to press for any change which would involve an immediate amendment of the Charter and the raising of heated controversies. Unfortunately, we live in a split world which is constantly coming up against the basic assumptions of the United Nations. We have to bear with this and try to move ever more forward to that conception of full co-operation between nations. That co-operation does not and must not mean any domination of one country by another, any coercion or compulsion forcing any country to line up with another country. Each country has something to give and something to take from others. The moment coercion is exercised, that country's freedom is not only impaired but also its growth suffers." [882nd meeting, para. 111.]
189.	Eleven years have since passed, during which the United Nations has grown, but the problems of the world have grown even more. But actions on the part of the major Powers often the super Powers continue to derogate from the authority of the Organization. Such a derogation is seen in the exclusion of the Organization from major policy decisions. It is seen in actions detracting from the initiative of its Secretary-General, an initiative inherent in Article 99 of the Charter. It is seen in pretexts for tax evasion, resulting in impoverishing the Organization's coffers, be they pretexts of bilateral commitments or the inadmissibility of responsibility for past ills.
190.	This tragic financial situation cannot fail to have its political implications, as was aptly depicted by the Secretary-General in the introduction to his report on the work of the Organization:
"It would cause me deep personal sorrow and regret if my service as Secretary-General were to end on this note. Unfortunately the tragedy far transcends any personal aspect: what is at stake is the Organization, for which we have all held, and continue to hold, such high hopes despite the fact that its credit standing and reputation have already been seriously impaired by its financial plight[A/8401/Add.l, para. 122.]
191.	And in this connexion, I wish to place on record the complete trust and confidence the Sudan has in U Thant. I wish also to express our sincere hope that he will, despite what he has said in the past, enable this Organization to continue to draw from his inexhaustible reserve of sagacity and patience.
192.	I said that, where we in the United Nations are directly involved in peace-making, our credit side of the ledger is pitifully meager. I would like to refer specifically to two areas of conflict: Africa and the Middle East. And I am not doing this only because the problems in those areas are nearer home.
193.	In Africa, the unholy trinity of South Africa, Portugal and Rhodesia continues to persist in its crimes against humanity. This Assembly listened last year to the speech of President Julius Nyerere of the United Republic of Tanzania (1867th meeting]. It has listened this year [1938th meeting] to the moving appeal of President Moktar Ould Daddah of Mauritania. Both Presidents came here to mark the concern of Africa with this problem- President Nyerere came here to request that elementary justice to be done to fellow men. President Ould Daddah came here to appeal for a sacrifice, by the great Powers of the West, of short-term solidarity for a wider engagement in humanity.
194.	For three weeks five African Ministers, speaking on behalf of the Organization of African Unity-Mr. Makonnen of Ethiopia, Mr. Grimes of Liberia, Mr. Arikpo of Nigeria, Mr. Hassane of Chad, and myself have been here at the United Nations to deal with one episode of the southern African drama, the case of Namibia. And it is distressing to note that some people have given us the impression of being exhausted by what seems to be an interminable problem. The record of this Assembly's resolutions upholding the rule of law in South Africa, Rhodesia and Namibia is impressive. The constant urgings and advice of the Secretary-General often unheeded are gratifying. But it is regrettable that the only absentee from this honorable endeavor is the major law-enforcing organ of the United Nations, the Security Council. It is all the more regrettable that this inaction is generally prompted by considerations of strategic interests, inherited patterns of aid and trade, or, in some cases, the sheer reactionary lust of some private concerns which are powerful back home. Those who covet gold do not often sin by coveting honor.
195.	In coming here we intend neither to engage in a sterile debate nor to force unrealistic decisions. At the same time, we do not intend to pace the carpets of the Assembly halls awaiting futile resolutions. Africa is impatient, and its impatience is legitimate.
196.	In addressing themselves to us, some have chosen to urge moderation and dialog. But in a state of desperation all calls for moderation are meaningless. And those who listened to South Africas in the Security Council, exulting over its reactionary and racial policies, can well ask themselves how one can engage in dialog with that country. South Africa is persisting in upholding the most pernicious and obsolete concept of the social order. Portugal is determined to fight to the last NATO gun to maintain a decaying empire. Africa appeals for action on thi part of the United Nations, especially the Security Council. But Africa also wishes to tell the world that African land south of the Zambezi represents the front line of its struggle for freedom and justice and it is a struggle that Africa is determined to continue with unabated vigor.
197.	In the Middle East a combustible situation continues to exist, with all the imponderables of sudden eruption. I wish here to say that the term "Middle East" is euphemistic; the problem at issue is Israeli occupation of Arab territories and the restoration of the rights of the Palestinian people and the word is "people", not "refugees".
198.	The incurable optimists were telling us that happy tidings were coming from the direction of Tel Aviv. It was for that reason that we listened with interest the other day [1946th meeting] to Mr. Abba Eban, the Israeli Foreign Minister. But Mr. Eban came here with an eloquent speech to embellish an old theme. He tried tr' words and wit to paint a picture of a new world or reconciliation and dialog as evidenced by the European detente and normalization, as if Palestine were Upper Silesia. He also tried to chart what he described as a new road for peace. But Mr. Ebar's endeavor was and the words I am quoting are from The New York Times of 4 October 1971 "... an excursion into familiar byways" when stalled peace talks are desperately in need of new directions.
199.	The problem, as I said, is plain: aggressive occupation of the territories of Member States, which is condemned by all the world, including the United Nations. And occupation is occupation, and no stylist rhetoric can refine it.
200.	Restoration of the inalienable rights of the Palestinian people and calls on international charity may eclipse the facts in the eyes of the half-educated but will never extinguish the reality.
201.	Even The New York Times was not impressed with Mr. Eban's vision of this problem. To the Times, Mr. Eban's statement on the Palestinian issue was "a detour leading nowhere as long as practically every country involved insists on treating the Palestinians merely as refugees and not as a nation stillborn, now already clamoring for life".
202.	Mr. Eban is understandably not happy that the whole world does not share his vision of the problem. He has therefore chosen to engage in a dangerous role of disdain for the Assembly and its decisions. To him, our decisions on the Arab-Israeli problem represent a pre-ordained triumph of automatic majorities. This was indeed his mood even before addressing us. Ths Christian Science Monitor tells us, in its 9 September issue, that Mr. Eban, before leaving Jerusalem, had this to say:
"If the Arab States decide that the earth is fiat and not round, they will immediately have some 50 votes in the United Nations to support such a decision."
But Mr. Eban knows more than anyone else that it was one of those so-called automatic majorities that gave birth to the State of Israel itself.
203.	Mr. Eban also reserved a certain measure of contempt for the Security Council, where, according to him, decisions are based on sentimental or ethnic predilections. The contemptuous and arrogant rejection by Israel of Security Council resolution 298 (1971) on Jerusalem is in consonance with this line of thinking. It would indeed be a sad world if decisions were to be taken in our Council on the basis of ethnic affinities or affiliation by pigmentation.
204.	Mr. Eban, perhaps conveniently, saw fit not to pose a simple question to himself: why is the majority of the world condemning Israel? -the majority of the world, including some of Israel's traditional friends. A victory that leaves the victor lonely is a desolate victory, particularly if we look at it within i broader historical context.
205.	The issues in the Middle East question are simple: withdrawal of foreign troops of occupation, and restoration of the inalienable rights of the people of Palestine.
206.	Mr. Eban has taken us on an excursion of wit, as far as metaphysical wit can fly. He does not answer the basic questions. The questions, as expounded in Ambassador Jarring's aide-memoir of 8 February 1971 [A/8541, annex I] are still open for an answer. Witty equivocation does not help; indeed, it can be an added stimulus to mistrust.
207.	Let me close by saying that, to us in the third world, the United Nations, despite all its imperfections, will continue to offer the unique possibility for enlightened international action. Despite disappointments, our hopes for a better world order, though idealistic, shall not dwindle. For, in the words of Chesterton, to say that a man is an idealist is merely to say that he is a man.

